IN THE SUPREME COURT OF THE STATE OF DELAWARE

JANICE PRICE,1                                §
                                              §   No. 391, 2017
       Respondent Below-                      §
       Appellant,                             §
                                              §
       v.                                     §   Court Below—Family Court
                                              §   of the State of Delaware
DEPARTMENT OF SERVICES FOR                    §
CHILDREN, YOUTH AND THEIR                     §   File No. CK15-01455; 17-06-2TK
FAMILIES,                                     §   Pet. Nos. 15-07734; 17-16781
                                              §
       Petitioner Below-                      §
       Appellee.                              §

                            Submitted: January 9, 2018
                            Decided:   March 2, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

       This 2nd day of March 2018, upon consideration of the appellant’s brief filed

pursuant to Supreme Court Rule 26.1(c), her attorney’s motion to withdraw, and

the appellee’s response and motion to affirm, it appears to the Court that:

       (1)    The respondent-appellant, Janice Price (“Price”), filed this appeal

from the Family Court’s order, dated August 28, 2017, terminating her parental

rights in her son, Kevin (born February 11, 2015).2


1
  The Court previously assigned a pseudonym to the appellant under Supreme Court Rule 7(d).
By separate Order, the Court also assigned a pseudonym to the child.
2
  The Family Court’s Order also terminated the parental rights of Kevin’s father, who is not a
party to this appeal.
      (2)    Mother’s appointed counsel on appeal has filed an opening brief and

a motion to withdraw under Supreme Court Rule 26.1(c). Counsel asserts that she

has reviewed the record and has determined that no arguable claim for appeal

exists. By letter, Mother’s counsel informed her of the provisions of Rule 26.1(c)

and provided her with a copy of the motion to withdraw and the accompanying

brief. Mother responded by letter with points for the Court to consider on appeal.

The appellee, the Department of Services for Children, Youth and their Families

for the State of Delaware (“the State”), has filed a response to counsel's Rule 26.1

brief and has moved to affirm the Family Court's judgment. The guardian ad litem

appointed to represent the interests of the child joined in the State’s response.

      (3)    On March 20, 2015, the Family Court entered an emergency ex parte

Order awarding custody of Kevin to the State, after Mother entered a mental health

facility. Mother’s grandmother told State workers that she could not care for the

infant, and there were no other family members willing or able to care for him.

The Family Court held a preliminary protective hearing on March 25, 2015, at

which neither parent appeared. The Family Court held an adjudicatory hearing on

April 28, 2015, at which neither parent appeared.

      (4)    On May 27, 2015, the Family Court held a dispositional hearing.

Mother appeared at the hearing with appointed counsel and signed a case plan with

the State. Following a review hearing held on August 19, 2015, the Family Court



                                           2
instructed the State to seek a transfer of Kevin’s case to Pennsylvania, where

Mother was involved in dependency proceedings involving her older children. In

April 2016, the State filed a motion requesting to change the goal of Mother’s case

plan from reunification to termination. After several continuances, the Family

Court held a hearing in April 2017. The Family Court granted the State’s motion

to change the goal to termination.

          (5)     The Family Court held a termination hearing on August 28, 2017.

Mother appeared at the hearing by telephone. Mother disconnected the phone call

shortly after the hearing began, asserting that the proceedings were unlawful.3 The

Family Court moved forward with the hearing and heard testimony from a former

State treatment worker assigned to Kevin’s case, an employee with Children and

Families First, a permanency worker, and Kevin’s foster mother.

          (6)     The testimony at the hearing established that the State had developed

a plan for reunification of Kevin with Mother in May 2015. Despite early attempts

at compliance with the plan and visitation with Kevin, Mother had not had any

meaningful contact with Kevin since May 2016. By the time of the August 2017

hearing, Mother had been convicted of criminal charges in Pennsylvania and was

incarcerated pending sentencing on those charges. The evidence also established

that Mother’s parental rights in Kevin’s three older siblings had been terminated by


3
    Father failed to appear at the hearing.


                                              3
a Pennsylvania court. Mother had failed to complete most of the requirements of

her reunification plan.

      (7)    The testimony also established that Kevin had been living with the

same foster family since entering the State’s custody in March 2015. Kevin is

thriving and happy. His foster mother testified that she would like to adopt Kevin.

      (8)    The Family Court found clear and convincing evidence that Mother

had failed to plan adequately for Kevin’s needs,4 that Mother had abandoned

Kevin,5 and that Mother had her parental rights over another child involuntarily

terminated in another proceeding.6        The Family Court also found clear and

convincing evidence that the State had made reasonable efforts to reunify Mother

with Kevin7 and that it was in Kevin’s best interest that Mother’s parental rights be

terminated.8 This appeal followed.

      (9)    In response to her counsel’s Rule 26.1 brief on appeal, Mother

contends that she is eligible for early release from her Pennsylvania sentence and

that she has guaranteed housing and employment upon her release. She also

contends that she wants to be reunified with Kevin and that she is prepared to care

for Kevin if he is returned to her. She asserts that she has completed updated

4
  13 Del. C. § 1103(a)(5)a.
5
  Id. § 1103(a)(2).
6
  Id. § 1103(a)(6).
7
   See Powell v. Dep’t Servs. Children, Youth & their Families, 963 A.2d 724, 737-38 (Del.
2008).
8
  13 Del. C. § 722(a).


                                            4
courses in anger management, domestic violence, and parenting as part of her early

release plan. She also contends that she has been diagnosed with schizophrenia

and is receiving treatment. She argues that there is no evidence of long-term drug

use and that she has no convictions for assault or domestic violence. She contends

that the State did not provide services to her or do enough to attempt to reunify her

with Kevin.

       (10) On appeal, this Court reviews the Family Court’s factual and legal

determinations as well as its inferences and deductions.9 We will not disturb the

Family Court’s rulings on appeal if the court’s findings of fact are supported by the

record and its explanations, deductions, and inferences are the product of an

orderly and logical reasoning process.10 We review legal rulings de novo.11 If the

Family Court correctly applied the law, then our standard of review is abuse of

discretion.12 On issues of witness credibility, we will not substitute our judgment

for that of the trier of fact.13

       (11) After careful consideration of the parties’ positions and the record on

appeal, we find no error in the Family Court’s application of the law to the facts

and conclude that the Family Court’s factual findings are well-supported by the


9
  Long v. Div. of Fam. Servs., 41 A.3d 367, 370 (Del. 2012).
10
   In re Heller, 669 A.2d 25, 29 (Del. 1995).
11
   Id.
12
   CASA v. Dept. of Servs., 834 A.2d 63, 66 (Del. 2003).
13
   Wife (J. F. V.), v. Husband (O. W. V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).


                                                5
record. It is laudable that Mother is making efforts to improve herself and her

situation while she is incarcerated. But, the Family Court considered all of the

evidence presented to it at the hearing. Mother refused to participate in that

process. The Family Court found clear and convincing evidence that termination

of Mother’s parental rights was in Kevin’s best interest. That conclusion is well-

supported by the record. Thus, we affirm.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The motion to withdraw is moot.

                                     BY THE COURT:


                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                        6